Citation Nr: 9906080	
Decision Date: 03/04/99    Archive Date: 03/11/99

DOCKET NO.  95-00 071A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to special monthly compensation based on 
blindness or the need for regular aid and attendance.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. C. Graham, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1953 to 
December 1956 and from March 1957 to June 1973.

The instant appeal arose from an August 1994 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Nashville, Tennessee, which denied a claim for 
special monthly compensation based on the need for regular 
aid and attendance due to blindness.  The Board of Veterans' 
Appeals (Board) notes that during the pendency of this 
appeal, in an August 1998 rating decision, the RO granted 
special monthly compensation benefits based on housebound 
status, a lesser included benefit of aid and attendance.  
Thus, the issue on appeal is limited to entitlement to aid 
and attendance based on blindness or the need for regular aid 
and attendance.

The Board also notes that this case was originally on appeal 
on the issues of entitlement to a total rating based on 
individual unemployability due to service-connected 
disabilities and entitlement to an increased rating for 
diabetic retinopathy.  These issues arose from a September 
1990 rating decision which granted an increased rating, to 40 
percent, for diabetic retinopathy and denied entitlement to 
individual unemployability benefits.  The Board remanded 
these issues in August 1991 for further development.

While in remand status, entitlement to a total rating based 
on individual unemployability was granted in a January 1992 
rating decision.  That rating decision also granted an 
increased rating for diabetic retinopathy, to 70 percent.  
The case was referred to the Director of VA's Compensation 
and Pension Service for review, and in August 1998 it was 
directed that an extraschedular evaluation of 100 percent be 
awarded for diabetic retinopathy.  As there has been a full 
grant of the benefits sought on appeal as to the issues of 
entitlement to a total rating based on individual 
unemployability due to service-connected disabilities and 
entitlement to an increased rating for diabetic retinopathy, 
they will not be addressed in this decision.


FINDINGS OF FACT

1.  The veteran's corrected visual acuity is 20/400 
bilaterally, and his field of vision is 10 degrees 
bilaterally.

2.  The evidence does not show:  the inability of claimant to 
dress or undress himself or to keep himself ordinarily clean 
and presentable; the frequent need of adjustment of any 
special prosthetic or orthopedic appliances which by reason 
of the particular disability cannot be done without aid; the 
inability of claimant to feed himself through loss of 
coordination of upper extremities or through extreme 
weakness; or the incapacity, physical or mental, which 
requires care or assistance on a regular basis to protect the 
claimant from hazards or dangers incident to his or her daily 
environment due to his service-connected disabilities.  The 
evidence does not establish that the veteran is so helpless 
due to his service-connected disabilities as to need regular 
aid and attendance.


CONCLUSION OF LAW

1.  The criteria for an award of special monthly compensation 
based on blindness in both eyes are not met.  38 U.S.C.A. 
§ 1114(l) (West Supp. 1998); 38 C.F.R. § 3.350(b)(2) (1998).

2.  The criteria for an award of special monthly compensation 
based on the need for regular aid and attendance of another 
person are not met.  38 U.S.C.A. § 1114(l) (West Supp. 1998); 
38 C.F.R. §§ 3.350(b)(3), 3.352(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that his 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991) 
and Murphy v. Derwinski, 1 Vet.App. 78 (1990).  The veteran 
is rated as 100 percent disabled on an extraschedular basis 
for diabetic retinopathy, and his private physician has 
reported that he is blind and needs aid to attend to the 
wants of nature.

Review of the record reveals that the appellant has been 
assigned a 100 percent combined disability evaluation since 
March 6, 1990, and that he has been assigned special monthly 
pension at the housebound rate under 38 U.S.C.A. § 1114(s) 
since March 11, 1994.  His disabilities as currently 
classified by the originating agency are diabetic 
retinopathy, rated as 100 percent disabling; arteriosclerotic 
heart disease, rated as 60 percent disabling; diabetes 
mellitus, rated as 20 percent disabling; hiatal hernia, rated 
as 10 percent disabling; and duodenal ulcer and hearing loss, 
both rated as 0 percent disabling.

The criteria for determining whether increased compensation 
is payable by reason of bilateral blindness due to service-
connected disability are set forth in 38 C.F.R. § 3.350(b) 
(1998), and in pertinent part provide:

(2)  Eyes, bilateral. 5/200 visual acuity 
or less bilaterally qualifies for 
entitlement under 38 U.S.C. § 1114(l).  
However, evaluation of 5/200 based on 
acuity in excess of that degree but less 
than 10/200 (§ 4.83 of this chapter), 
does not qualify.  Concentric contraction 
of the field of vision beyond 5 degrees 
in both eyes in the equivalent of 5/200 
visual acuity.

After review of the evidence of record, the undersigned 
concludes that the evidence does not demonstrate that the 
appellant meets the criteria for special monthly compensation 
due to bilateral eye disability.  The medical evidence of 
record does not show that the veteran has either bilateral 
visual acuity of 5/200 or contraction of the field of vision 
beyond 5 degrees.  Significantly, the most recent VA 
ophthalmological examination report in November 1997 found 
that his corrected visual acuity in each eye, far and near, 
was 20/400, or 10/200.  His field of vision was 10 degrees in 
both eyes.  A June 1994 VA eye examination report reveals 
even higher visual acuity values.  At distance, best 
corrected visual acuity was 20/400 in the left eye and 20/200 
in the right eye and was 20/200 at near in both eyes.

The Board notes that during a private aid and attendance 
examination in February 1994, the examiner checked "yes" in 
response to a question as to whether the veteran's visual 
acuity was 5/200 or less in both eyes.  However, in the 
margin the examiner noted his vision was 20/400 and 20/300 
with corrective lenses.  The Board notes that "[t]he best 
distant vision obtainable after best correction by glasses 
will be the basis of a [visual acuity] rating."  38 C.F.R. 
§ 4.75 (1998).  Thus, the corrected February 1994 values must 
be used to determine visual acuity, and they do not meet the 
values necessary for an award of special monthly compensation 
due to blindness.

Despite the veteran's contentions, the medical evidence 
indicates that his visual acuity and field of vision values 
do not meet the values necessary for an award of special 
monthly compensation due to blindness.  In light of these 
findings, the Board has determined that entitlement to 
special monthly compensation benefits based on blindness is 
not warranted.

The criteria for determining whether increased compensation 
is payable by reason of need of aid and attendance due to 
service-connected disability are set forth in 38 C.F.R. 
§ 3.352, and in pertinent part provide:

(a)  Basic criteria for regular aid and 
attendance . . . . The following will be 
accorded consideration in determining the 
need for regular aid and attendance 
(§ 3.351(c)(3):  inability of claimant to 
dress or undress himself (herself), or to 
keep himself (herself) ordinarily clean 
and presentable; frequent need of 
adjustment of any special prosthetic or 
orthopedic appliances which by reason of 
the particular disability cannot be done 
without aid (this will not include the 
adjustment of appliances which normal 
persons would be unable to adjust without 
aid, such as supports, belts, lacing at 
the back, etc.); inability of claimant to 
feed himself (herself) through loss of 
coordination of upper extremities or 
through extreme weakness; inability to 
attend to the wants of nature; or 
incapacity, physical or mental, which 
requires care or assistance on a regular 
basis to protect the claimant from 
hazards or dangers incident to his or her 
daily environment.  It is not required 
that all of the disabling conditions 
enumerated in this paragraph be found to 
exist before a favorable rating may be 
made.  The particular personal functions 
which the veteran is unable to perform 
should be considered in connection with 
his or her condition as a whole.  It is 
only necessary that the evidence 
establish that the veteran is so helpless 
as to need regular aid and attendance, 
not that there be a constant need.  
Determinations that the veteran is so 
helpless, as to be in need of regular aid 
and attendance will not be based solely 
upon an opinion that the claimant's 
condition is such as would require him or 
her to be in bed.  They must be based on 
the actual requirement of personal 
assistance from others.

Entitlement to aid and attendance benefits is predicated on 
the objective evidence of record demonstrating that the 
appellant is so disabled as to require the regular aid and 
attendance of another person.

It is the essential contention in this case that the 
appellant's poor vision makes it difficult for him to take 
care of himself.  He has asserted that he cannot see to take 
his twice daily injections of insulin.  He also has stated 
that he must be assisted by another person when taking his 
other daily medications, when going up and down stairs, when 
dressing, and when preparing meals as he cannot differentiate 
labels on foods and seasonings. 

After review of the evidence of record, the undersigned 
concludes that the evidence does not demonstrate that the 
appellant is so severely disabled as to need the regular aid 
and assistance of another person.  Significantly, the 
findings of a February 1994 aid and attendance examination 
completed by the veteran's private physician do not satisfy 
the requirements for aid and attendance benefits.  While the 
veteran had decreased range of motion in the right shoulder 
and elbow, the function of all other joints, including the 
spine, was noted to be normal.  The physician also indicated 
that the veteran could feed himself unassisted and that the 
veteran did not require aid to protect himself from the 
hazards or dangers incident to his daily environment due to 
his mental or physical condition.  The veteran was noted to 
be competent and ambulatory.

The February 1994 examination report did note that the 
veteran was unable to give himself insulin injections and 
that he required aid to attend to the wants of nature.  His 
diagnoses included diabetes, a right rotator cuff tear, and 
the note that the veteran was blind.  The Board notes that 
the veteran is not service-connected for a right rotator cuff 
tear; therefore, the limitation of function due to that 
disability, including the decreased range of motion in the 
right shoulder and elbow, cannot be used to support the 
veteran's aid and attendance claim.  Further, while the 
veteran's family physician described the veteran as blind, 
the Board, as noted above, deems that the veteran is not 
considered blind for VA compensation purposes.

The Board has considered the private physician's 
representation that the veteran required aid to attend to the 
wants of nature.  However, a review of the entire evidence of 
record does not support a grant of special monthly 
compensation based on the need for regular aid and 
attendance.  The remainder of the medical evidence of record, 
including VA treatment records through October 1997, does not 
show that the veteran is so helpless as to need regular aid 
and attendance.

In particular, there is no objective medical evidence that 
the veteran is unable to dress or undress himself or to keep 
himself (herself) ordinarily clean and presentable.  There is 
absolutely no evidence of any special prosthetic or 
orthopedic appliances which require frequent need of 
adjustment which by reason of the particular disability 
cannot be done without aid.  While the veteran has indicated 
that he cannot prepare food on his own, he has not contended, 
nor does the evidence of record show, that he is unable to 
feed himself through loss of coordination of upper 
extremities or through extreme weakness.  Finally, the 
veteran's own physician has determined that the veteran is 
competent and does not have such an incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his or her daily environment.

In light of these findings, the Board has determined that 
entitlement to special monthly compensation benefits based on 
the need for regular aid and attendance is not warranted.


ORDER

Entitlement to special monthly compensation based blindness 
or on the need for regular aid and attendance is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

